EXHIBIT


Cause No. B180386: Rahim Jabbar v. Standard Guaranty Insurance Company and Tom
Wyche; in the 60th Judicial District Court of Jefferson County, Texas

Cause No. 48124: Belinda and David Roggenkamp v. Standard Guaranty Insurance
Company and Roland Almarez and Fred Davis; in the 356th Judicial District Court of
Hardin County, Texas

Cause No. A180349: Duggie Southern v. American Bankers Insurance Company of
Florida, Financial Insurance Exchange and Timothy Hartsell; in the 58th Judicial District
Court of Jefferson County, Texas

Cause No. 28,547: Larry Scott v. American Security Insurance and Thomas Lee
Bashioum; in the 1st Judicial District Court of Jasper County, Texas

Cause No. B177901: Richmond O. Bennett, III as Representative of the Estate of
Richmond O. Bennett, deceased v. Voyager Indemnity Insurance Company, Southwest
Adjusters of Texas, LLC, Kyle Albright and Dixie Stewart; in the 60th Judicial District
Court of Jefferson County, Texas

Cause No. A-179-691: Herbert Carmon and Martha Carmon v. Underwriters at Lloyd’s,
London and Cunningham Lindsey Claims Management, Inc., in the 58th Judicial District
Court of Jefferson County, Texas